DETAILED ACTION
The following is a Non-Final Office Action in response to communications filed August 19, 2022.  Claims 1–4, 6–7, 9, and 11–19 are amended; claims 10 and 20 are canceled; and claim 21 is newly added.  Currently, claims 1–9, 11–19, and 21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2022 has been entered.
 
Response to Amendment/Argument
Applicants amendments are sufficient to overcome the previous objection to claims 1 and 11 for informalities.  Accordingly, the previous objection to claims 1 and 11 is withdrawn.  
Applicant’s amendments are sufficient to overcome the previous rejection of claims 1–20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  As a result, the previous rejection of claims 1–20 under 35 U.S.C. 112(b) is withdrawn.
However, Applicant’s amendments necessitate new grounds of rejection under 35 U.S.C. 112(b), and Examiner directs Applicant to the relevant explanation below.
Applicant’s remarks with respect to the previous rejection under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant first asserts that the claims cannot reasonably be said to correspond to the enumerated examples of certain methods of organizing human activity under Step 2A Prong One.  Examiner disagrees.  Although Examiner agrees that the recited computing elements are additional elements that do not recite an abstract idea, Examiner maintains that the remaining elements describe a process for determining customer relationship factors based on traffic data.  As noted by Applicant, the customer relationship analysis is performed to “more effectively elucidate opportunities and trends” with respect to customer management, and therefore, Examiner submits that the claims recite certain methods of organizing human activity associated with commercial advertising, marketing or sales activities or behaviors.  As a result, Applicant’s remarks are not persuasive. 
With respect to Step 2A Prong Two, Applicant asserts that the claims integrate the abstract idea into a practical application because the claims “provide a technical solution to a technological problem relating to effectively analyzing current and historical CRM data and providing improved graphical interfaces that elucidate trends and opportunities.”  Examiner disagrees and submits that the pending claims use generic computer technology to address business problems related to customer relationship management.  The claims do not recite any improved interfaces, and the Specification discloses generic interface technology (see e.g., Spec. ¶ 57).  As a result, Applicant’s remarks are not persuasive.
To the extent that Applicant asserts that the claims are analogous to claim 1 of Example 37, Examiner disagrees.  Claim 1 of Example 37 is drawn to automatically moving the most used icons on a GUI based on a determined amount of use, and the exemplary background expressly identifies a technological problem associated with icon display organization.  Unlike Example 37, Applicant’s Specification does not set forth any technological problems.  Instead, as noted above, Applicant’s disclosure uses generic computer technology to address business problems associated with customer relationship management.  As a result, Applicant’s remarks are not persuasive.    
Applicant next asserts that, under Step 2B, the claims include additional elements that amount to significantly more than the abstract idea because the claims include elements that solve long standing technical problems and provide a technical improvement over conventional methods.  Examiner disagrees.  As noted above, neither Applicant’s claims nor Specification disclose any technical improvements to the computing environment.  Instead, Applicant’s claims and Specification describe business solutions that address business problems associated with customer relationship management.  As a result, Applicant’s arguments are not persuasive for the same reasons as stated above.
Finally, Applicant asserts that the pending claims are patent-eligible because the claims utilize a general-purpose computer that is specially programmed to perform the claimed functions.  Examiner disagrees.  As noted in MPEP 2106(I), the “special purpose computer” of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) was superseded by the Supreme Court’s Bilski and Alice Corp. decisions.  Examiner maintains that merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection, and the pending claims do not include any additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two or amount to significantly more than the abstract idea under Step 2B for the reasons stated below.
Accordingly, the previous rejection of claims under 35 U.S.C. 101 is maintained and reasserted below.  
Applicant’s remarks with respect to the previous rejection under 35 U.S.C. 103 have been fully considered but are moot in view of the updated grounds of rejection presented below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7–9 and 17–19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 9, 17, and 19 recite “the deflection rate” in lines 3, 3–4, 5, and 3–4, respectively.  Although claims 1 and 11 recite “a defection rate”, there is insufficient antecedent basis for “the deflection rate” in the claims.  For purposes of examination, claims 7, 9, 17, and 19 are interpreted as reciting “the defection rate”.  
In view of the above, claims 7, 9, 17, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8 and 18, which depend from claims 7 and 17, respectively, inherit the deficiencies described above.  As a result, claims 8 and 18 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–9, 11–19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–9, 11–19, and 21 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations reciting “obtaining remote traffic data for a merchant, the remote traffic data comprising a customer count, a virtual sales count, and remote customer based data, wherein the remote customer based data is associated with a remote customer”; “receiving foot traffic data for the merchant comprising a retail customer count, a retail sales count, and customer based data, wherein the foot traffic data is received using at least one of user input and sensor data and, wherein the customer based data is associated with a customer”; “automatically determining one or more customer relationship management factors based on a comparison of the remote traffic data and the foot traffic data to historical customer relationship management data for a plurality of merchants sharing one or more characteristics with the merchant, wherein the customer relationship management factors comprise at least a defection rate associated with lost sales”; “generating a portion of the one or more customer relationship management factors”; and “providing the [portion of the customer relationship management factors], wherein the portion of the customer relationship management factors comprises one or more defection rate trends of defection opportunities for the merchant.”
The limitations above recite an abstract idea.  More particularly, the limitations above describe a process for determining customer relationship factors from remote traffic data and foot traffic data and recite certain methods of organizing human activity associated with commercial interactions associated with advertising, marketing or sales activities or behaviors.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.  
Claims 11 and 21 recite substantially similar limitations to those presented with respect to claim 1.  As a result, claims 11 and 21 include elements reciting certain methods of organizing human activity and an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  
Similarly, claims 2–9 and 12–19 further modify the process for determining customer relationship factors and recite certain methods of organizing human activity and an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  As a result, claims 2–9 and 12–19 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 recites additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include one or more computing devices, a database, a client device, a communication network, and steps for generating a customized user interface and providing a customized user interface.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the processor and user interface are generic computing elements that are merely used as a tool to perform the recited abstract idea; and the steps of generating and providing do no more than generally link the use of the recited abstract idea to a particular technological environment.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 11 and 21 recite substantially similar limitations to those presented with respect to claim 1.  Although claim 11 further includes a processor and a memory storing instructions and claim 21 further includes a computer readable storage medium, the computing elements, when considered in view of the claim as a whole, does not integrate the abstract idea into a practical application because the computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  As a result, claims 11 and 21 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2–4, 7–9, 12–14, and 17–19 do not include any additional elements beyond those recited in independent claims 1 and 11.  As a result, claims 2–4, 7–9, 12–14, and 17–19 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above.  
Claims 5–6 and 15–16 include additional elements that do not recite an abstract idea.  The additional elements include elements reciting authentication information associated with an access level.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the elements do no more than generally link the use of the recited abstract idea to a particular technological environment.  As a result, claims 5–6 and 15–16 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 recites additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include one or more computing devices, a database, a client device, a communication network, and steps for generating a customized user interface and providing a customized user interface.  The additional elements do not amount to significantly more than the abstract idea because the processor and user interface are generic computing elements that are merely used as a tool to perform the recited abstract idea; and the steps of generating and providing do no more than generally link the use of the recited abstract idea to a particular technological environment.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 11 and 21 recite substantially similar limitations to those presented with respect to claim 1.  Although claim 11 further includes a processor and a memory storing instructions and claim 21 further includes a computer readable storage medium, the computing elements do not amount to significantly more than the abstract idea because the computing elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 11 and 21 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2–4, 7–9, 12–14, and 17–19 do not include any additional elements beyond those recited in independent claims 1 and 11.  As a result, claims 2–4, 7–9, 12–14, and 17–19 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above.  
As noted above, claims 5–6 and 15–16 include additional elements that do not recite an abstract idea.  The additional elements include elements reciting authentication information associated with an access level.  The additional elements do not amount to significantly more than the abstract idea because the elements do no more than generally link the use of the recited abstract idea to a particular technological environment.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 5–6 and 15–16 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–9, 11–19, and 21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4, 7–9, 11–14, 17–19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Margolin (U.S. 2014/0188568) in view of Griebeler et al. (U.S. 2015/0051957), and in further view of Smith (U.S. 11,210,276).
Claims 1, 11, and 21:  Margolin discloses a method for customer relationship management analytics, the method implemented by one or more computing devices (See FIG. 6) and comprising: 
obtaining remote traffic data, the remote traffic data for a merchant comprising remote customer based data, wherein the remote customer based data is associated with a remote customer (See paragraph 36, wherein online traffic data is obtained for merchant website visits, and paragraph 47, wherein user information is collected); 
receiving foot traffic data for the merchant comprising a retail customer count, a retail sales count, and customer based data, wherein the foot traffic data is received using at least one of user input and sensor data and, wherein the customer based data is associated with a customer (See paragraph 36, wherein traffic volume is disclosed, and wherein traffic data can include POS data and may be combined with sales data; paragraph 47, wherein user information is collected; and paragraph 34, wherein traffic data is collected using sensors); 
automatically determining one or more customer relationship management factors based on a comparison of the remote traffic data and the foot traffic data to a shared sales database comprising historical customer relationship management data for a plurality of merchants sharing one or more characteristics with the merchant (See paragraph 36, wherein online traffic data is combined with in-person traffic data to determine operating characteristics of a merchant, and paragraph 35, wherein merchants are compared based on shared characteristics; see FIG. 6 and paragraphs 23–24 and 35, wherein data collections for multiple users are aggregated and correlated to merchants using data storage; and see paragraphs 16 and 27, wherein operating characteristics are disclosed).  Although Margolin discloses displaying operating characteristics to a user using an interface (See paragraphs 28 and 44), Margolin does not expressly disclose the remaining elements. 
Griebeler discloses the remote traffic data comprising a customer count, a virtual sales count, and remote customer based data (See paragraph 53, wherein interaction data includes visits to a web site, and wherein analytics are determined from a total number of interactions and a total number of sales transactions; see also paragraph 54, wherein customers are segmented according to demographic information);
generating a user interface for the merchant comprising a graphical representation of a portion of the one or more customer relationship management factors determined based on one or more user inputs of a request received from a client device via a communication network (See paragraphs 42–44, wherein a user may access a UI to obtain customer experience information, and wherein customer experience value (CVX) factors are customized by the entity; see also FIG. 1 and paragraphs 23 and 29, wherein the system presents a generated graphical interface that includes a dashboard view in response to input data received from a user computer over a network); and 
providing the user interface to the client device in response to the request and via the communication network for display, wherein the display includes the portion of the customer relationship management factors (See paragraphs 42–44, wherein a user may access a UI to obtain customer experience information, and wherein customer experience value (CVX) factors are customized by the entity; see also FIG. 1 and paragraphs 23 and 29, wherein the system presents a generated graphical interface that includes a dashboard view in response to input data received from a user computer over a network).
Margolin discloses a system directed to analyzing customer behavior to recommend operating characteristics to a merchant.  Similarly, Griebeler discloses a system directed to measuring customer experience.  Each reference discloses a system directed to managing customer experience.  The technique of utilizing displaying customized information on an interface is applicable to the system of Margolin as they each share characteristics and capabilities; namely, they are directed to managing customer experience.
One of ordinary skill in the art would have recognized that applying the known technique of Griebeler would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Griebeler to the teachings of Margolin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate customer experience management into similar systems.  Further, applying customized interface displays to Margolin would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  Margolin and Griebeler do not expressly disclose the remaining claim elements.
Smith discloses wherein the one or more customer relationship management factors comprise at least a defection rate associated with lost sales (See FIG. 5A–5B, wherein loyalty and defection rates are disclosed);
generating a customized user interface for the merchant determined based on one or more user inputs of a request received from a client device via a communication network (See FIG. 5A–5B and col. 16, l. 64–col. 17, l. 15, wherein the report interface is customized according to user inputs, including device type selections); 
providing the customized user interface to the client device in response to the request and via the communication network for display, wherein the portion of the customer relationship management factors comprises one or more defection rate trends or defection opportunities for the merchant (See FIG. 5A–5B and col. 16, l. 64–col. 17, l. 15, wherein the trend report interface is customized according to user inputs, including device type selections).
As disclosed above, Margolin discloses a system directed to analyzing customer behavior to recommend operating characteristics to a merchant and Griebeler discloses a system directed to measuring customer experience.  Smith discloses a system directed to analyzing and detecting customer events.  Each reference discloses a system directed to managing customer data.  The technique of utilizing a customized defection interface is applicable to the systems of Margolin and Griebeler as they each share characteristics and capabilities; namely, they are directed to managing customer data.
One of ordinary skill in the art would have recognized that applying the known technique of Smith would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Smith to the teachings of Margolin and Griebeler would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate customer data management into similar systems.  Further, applying a customized defection interface to Margolin and Griebeler would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved visibility and customer management.
With respect to claim 11, Margolin discloses a processor and memory storing instructions (See FIG. 6 and paragraphs 39–40).  With respect to claim 21, Margolin further discloses a computer readable storage media containing instructions (See paragraphs 41–42).
Claims 2 and 12:  Margolin discloses the method of claim 1, wherein the remote customer based data comprises a geographic location, a bounce rate, a traffic source, an associated sales person, a target product, or demographic data of the remote customer (See paragraphs 36 and 47, wherein online traffic data is obtained, and wherein customer personal information includes location information).
Claims 3 and 13:  Margolin discloses the method of claim 1, wherein the customer based data comprises a geographic location, a bounce rate, a referral source, an associated sales person, a target product, or demographic data of the customer (See paragraphs 36 and 47, wherein in-person traffic data is obtained, and wherein customer personal information includes location information).
Claims 4 and 14:  Margolin discloses the method of claim 1, wherein the remote traffic data comprises web traffic data or telephonic data (See paragraph 36, wherein web traffic data is disclosed).
Claims 7 and 17:  Margolin discloses the method of claim 1, further comprising generating a customer relationship management information comprising one or more factors comprising the deflection rate, one or more opportunities, one or more sources, one or more merchants, one or more customers, one or more sales people, one or more target products, one or more geographic regions, one or more target product features, one or more target product categories, or temporal data (See paragraph 35, wherein comparison data for one or more merchants and/or one or more locations is produced; see also paragraph 29, wherein recommended coupons disclose opportunities).  Margolin does not expressly disclose the remaining elements.
Griebeler discloses generating a customer relationship management report comprising one or more report factors (See paragraph 23, wherein reports display customer experience factors).
One of ordinary skill in the art would have recognized that applying the known technique of Griebeler would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 8 and 18:  Margolin discloses the method of claim 7, wherein the customer relationship management information further comprises a comparison between a plurality of the one or more factors (See paragraph 35, wherein comparison data for one or more merchants and/or one or more locations is produced).  Margolin does not expressly disclose the remaining elements.
Griebeler discloses the customer relationship management report comprising one or more report factors (See paragraph 23, wherein reports display customer experience factors).
One of ordinary skill in the art would have recognized that applying the known technique of Griebeler would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 9 and 19:  Margolin discloses the method of claim 1, wherein the system comprises: one or more factors comprising the deflection rate, one or more opportunities, one or more sources, one or more merchants, one or more customers, one or more sales people, one or more target products, one or more geographic regions, one or more target product features, one or more target product categories or temporal data; or a comparison between two or more of the factors (See paragraph 35, wherein comparison data for one or more merchants and/or one or more locations is produced; see also paragraph 29, wherein recommended coupons disclose opportunities).  Margolin does not expressly disclose the remaining claim elements. 
Griebeler discloses a customized user interface comprising a report (See paragraphs 42–44, wherein a user may access a UI to obtain customer experience information, and wherein customer experience value (CVX) factors are customized by the entity; see also paragraph 23, wherein the system presents a generated graphical interface that includes a dashboard view or report display).
One of ordinary skill in the art would have recognized that applying the known technique of Griebeler would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.

Claims 5–6 and 15–16 are rejected under 35 U.S.C. 103 as being unpatentable over Margolin (U.S. 2014/0188568) in view of Griebeler et al. (U.S. 2015/0051957), and in further view of Smith (U.S. 11,210,276) and Dismore et al. (U.S. 2010/0223467).
Claims 5 and 15:  As disclosed above, Margolin, Greibeler, and Smith disclose the elements of claim 1.  Although Griebeler discloses one or more customer relationship factors, Margolin, Griebeler, and Smith do not expressly disclose the remaining elements of claim 5.
Dismore discloses wherein the one or more user inputs further comprise authentication information associated with access to a portion of the data (See paragraph 33, wherein permission levels govern data access and sharing; see also paragraph 10, wherein authorization passwords are further disclosed).
As disclosed above, Margolin discloses a system directed to analyzing customer behavior to recommend operating characteristics to a merchant, Griebeler discloses a system directed to measuring customer experience, and Smith discloses a system directed to analyzing and detecting customer events.  Dismore similarly discloses a system directed to sharing customer relationship management data.  Each reference discloses a system directed to managing customer data.  The technique of utilizing access levels is applicable to the systems of Margolin, Griebeler, and Smith as they each share characteristics and capabilities; namely, they are directed to managing customer data.
One of ordinary skill in the art would have recognized that applying the known technique of Dismore would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Dismore to the teachings of Margolin, Griebeler, and Smith would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate customer data management into similar systems.  Further, applying access levels to Margolin, Griebeler, and Smith would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved visibility and access.
Claims 6 and 16:  Although Margolin discloses customer relationship management factors (See citations above), Margolin, Griebeler, and Smith do not expressly disclose the remaining elements of claim 6.
Dismore discloses wherein the authentication information is associated with an access level and access to the one or more management information is based on the access level (See paragraph 33, wherein permission levels govern data access and sharing; see also paragraphs 119 and 104, wherein authorization checks are further disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Dismore would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 5.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623